Rhodes, J., concurring:
The question whether section 4 of Article XI of the Constitution is mandatory or merely directory, and addressed to the judgment and discretion of the Legislature, is one of great importance, for on its solution depends the validity of a large number of statutes, some of which are being acted upon every day. The language of the section is as follows: “The Legislature shall establish a system of county and town governments, which shall be as nearly uniform as practicable throughout the State.” The powers to *565be conferred upon such governments are not prescribed in the Constitution; and it cannot be said that they acquire, by reason of their organization, any necessary or inherent powers, or that they possess any particular powers, because they have usually been conferred by the statutes of other States in organizing county governments. The question has not been expressly determined by this Court; but there are many cases in which the validity of legislation, like that in question, has been assumed by the Court, in which it might be said, if it could be said in any case, that the question has been determined by necessary implication. If any force is due to what is sometimes called legislative construction, there is an abundance of it to be found in the statutes of this State, commencing almost at the foundation of the government. Such statutes are so numerous, and so many have been passed at each session of the Legislature since A. D. 1850, that it is clear that the Legislature has always regarded the section now before us as merely directory.
The statutes of 1850 created a system of county governments for all the counties, and vested the governmental powers in the Courts of Sessions; and among those powers was that of laying out and maintaining roads, and auditing and providing for the payment of claims against the counties. Yet at the session of 1851, an act was passed for the laying out of a road and providing the means for its construction; and an act was also passed for the issuing of bonds to pay the orders drawn upon the treasury of a particular county. From time to time general acts have been passed, providing for boards of supervisors, and after many special acts, by which the county governments of certain counties were vested in the Courts of Sessions, a general act was again passed for the election of boards of supervisors in each of the counties. There have also been passed from time to time general laws relating to the county governments, their powers and duties, and subsequently special acts relating to the same subjects, and applicable only to specified counties, have been passed, by which the county governments and the powers and duties of the boards of supervisors and other county officers have been materially changed, en*566larged or restricted. Some of these laws may be enumerated as showing the practice of the government. General laws have been passed for the location or relocation of the county seats; for the erection of county buildings, and to provide the funds therefor; for the support of the indigent sick; for the establishment and licensing of ferries; for the erection and maintenance of toll-bridges; for the granting of the right of way for turnpike and other roads; for the granting of aid to railroads; for the laying out, opening and maintaining roads, acquiring the right of way therefor, and providing the mode in which the funds necessary therefor should be raised. Special acts upon each of these subjects have been passed at almost every session of the Legislature. Under such acts, bonds have been issued for the erection of county buildings; for the support of the indigent sick; in aid of railroads; for the construction of roads; to fund the indebtedness of counties; and for other purposes, included Avithin the powers conferred upon the county governments by the several general laws then in force. The title of the county to the land upon which the court-house and other county buildings stand, is, in many instances, dependent upon the validity of special acts. The right of way for some of the turnpikes and other toll-roads, and the right of private parties to maintain toll-bridges and ferries, is also dependent, in many cases, upon the validity of special acts; and the same is true of many classes of county bonds issued under the authority of special acts.
Special acts have also been passed, authorizing the issuing of warrants or other orders on the county treasury; for the appropriation of money; for the levy of special taxes for county purposes; providing the number of members of the board of supervisors, their terms of office and compensation, and legalizing the orders of the board of supervisors, and the acts of other county officers, while there were general laws in force providing for all the subjects to which the special acts related.
Several general road laws have, at different times, been adopted, and some of those laws have specially excepted from their operation certain counties; and it may safely be *567said that, after the lapse of two years from the organization of the government, special road laws have always been in force in some of the counties, providing modes differing in material respects from those of the general law for laying out roads, acquiring the right of way therefor, opening and maintaining them; and since the adoption of the codes the courts have given effect to, and, by implication, have recognized the validity of several of those special laws.
Among the most striking instances of special laws are the laws consolidating the city and county governments of San Francisco, and the several acts conferring further powers upon the board of supervisors. If it be held that the constitutional provision requiring the establishment of a system of uniform county governments is mandatory, I can conceive of no ground upon which the proceedings and orders of the board of supervisors of the city and county of San Francisco can be upheld.'
It is unnecessary to notice further the legislation of this character. The practice of the Legislature in passing special laws in respect to matters relating to the county governments, which were provided for by general laws, has so long been acquiesced in by all the departments of the State government, and the validity of the special laws has so frequently been impliedly upheld by the courts, that I am not prepared to say that the construction thus given, of the constitutional provision in question, is incorrect; and, in view of the long acquiescence in that construction, and of the injuries which are liable to accrue from a different construction, I am clearly of the opinion that the section in question should be construed as directory to the Legislature.
I concur in the judgment, and I also concur in the opinion of Chief Justice Wallace.